JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 19, 2016, be affirmed. The court did not abuse its discretion or otherwise err in denying appellant’s recusal motion. See, e.g., United States v. Haldeman, 559 F.2d 31, 34 (D.C. Cir. 1976) (en banc). Moreover, the court properly dismissed appellant’s damages claims on immunity grounds. See, e.g., Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C. Cir. 1993) (per curiam). Finally, appellant has forfeited any challenge to the dismissal of his claim for declaratory relief by failing to address it in his opening brief. See, e.g., Weinstein v. Islamic Republic of Iran, 831 F.3d 470, 484 (D.C. Cir. 2016).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.